Table of Contents Kinder Morgan, Inc. Form 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-06446 Kinder Morgan, Inc. (Exact name of registrant as specified in its charter) Kansas 48-0290000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 713-369-9000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. Yes[]No [X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.Yes [X]No [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Kinder Morgan, Inc. Form 10-K Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes []No [X] The number of shares outstanding of the registrant’s common stock, $0.01 par value, as of January 29, 2010 was 100 shares. 2 Kinder Morgan, Inc. Form 10-K KINDER MORGAN, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I Items 1. and 2. Business and Properties 5 (a) General Development of Business 5 Organizational Structure 5 Recent Developments 6 (b) Financial Information about Segments 11 (c) Narrative Description of Business 11 Business Strategy 11 Business Segments 11 Products Pipelines–KMP 12 Natural Gas Pipelines–KMP 16 CO2–KMP 23 Terminals–KMP 25 Kinder Morgan Canada–KMP 29 NGPL PipeCo LLC 31 Power 31 Major Customers 31 Regulation 32 Environmental Matters 35 Other 37 Item 1A. Risk Factors 38 Item 1B. Unresolved Staff Comments 46 Item 3. Legal Proceedings 47 Item 4. Submission of Matters to a Vote of Security Holders 47 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 48 Item 6. Selected Financial Data 48 Item 7. Management’s Discussion and Analysis of Financial Condition andResults of Operations 49 General 49 Critical Accounting Policies and Estimates 50 New Basis of Accounting 53 Results of Operations 54 Income Taxes—Continuing Operations 75 Income Taxes—Realization of Deferred Tax Assets 75 Liquidity and Capital Resources 76 Cash Flows 79 Investment in Kinder Morgan Energy Partners 84 Noncontrolling Interests Distributions to Kinder Morgan Energy Partners’ Common UnitHolders 84 Recent Accounting Pronouncements 85 Information Regarding Forward-looking Statements 85 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 87 Energy Commodity Market Risk 87 Interest Rate Risk 89 Foreign Currency Risk 90 Item 8. Financial Statements and Supplementary Data 90 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 90 3 Kinder Morgan, Inc. Form 10-K Item 9A. Controls and Procedures 90 Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures 90 Management’s Report on Internal Control over Financial Reporting 90 Changes in Internal Control over Financial Reporting 91 Item 9B. Other Information 91 PART III Item 10. Directors, Executive Officers and Corporate Governance 92 Directors and Executive Officers 92 Compensation Committee Interlocks and Insider Participation 94 Corporate Governance 94 Item 11. Executive Compensation 94 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 103 Item 13. Certain Relationships and Related Transactions, and Director Independence 105 Item 14. Principal Accounting Fees and Services 105 PART IV Item 15. Exhibits, Financial Statement Schedules 106 Index to Financial Statements 109 Signatures 199 Note:Individual financial statements of the parent company are omitted pursuant to the provisions of Accounting Series Release No. 302. 4 Items 1 and 2.Business and Properties. (continued) Kinder Morgan, Inc. Form 10-K PART I Items 1 and 2.Business and Properties. Unless the context requires otherwise, references to “we,” “us,” “our,” or the “Company” are intended to mean Kinder Morgan, Inc. and its consolidated subsidiaries, including Kinder Morgan Energy Partners, L.P. All dollars are United States dollars, except where stated otherwise. Canadian dollars are designated as C$. Unless otherwise indicated, all volumes of natural gas are stated at a pressure base of 14.73 pounds per square inch absolute and at 60 degrees Fahrenheit and, in most instances, are rounded to the nearest major multiple. In this report, the term “MMcf” means million cubic feet, the term “Bcf” means billion cubic feet, the term “MBbl/d” means million barrels per day, the term “Bbl” means barrels, the term “bpd” means barrels per day and the terms “Dth” (dekatherms) and “MMBtus” mean million British Thermal Units (“Btus”).
